Citation Nr: 9901957	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-51 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for neurological 
impairment of the left arm and hand, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955, and from March 1956 to September 1957.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for a left forearm 
laceration, with a noncompensable disability rating, and 
neurological impairment of the left arm and hand, with a 10 
percent rating.  The veteran expressed disagreement with both 
these disability ratings, and these issues have been properly 
developed in appellate status.  

The Board initially considered these issues in November 1997, 
at which time the increased rating claim for neurological 
impairment of the left arm and hand was remanded for 
additional development.  The claim has now been returned to 
the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

This increased rating claim was initially remanded in 
November 1997 in order to afford the veteran a VA medical 
examination.  While a new neurological examination was 
afforded the veteran in June 1998, this examination is 
inadequate, as it does not sufficiently describe the 
veterans current disability, and the findings do not clearly 
answer the questions presented in the previous Board remand.  
In order to properly rate a service connected disability, the 
Board requires medical evidence which reports discreet and 
specific findings reviewable by a non-physician.  The Board 
is strictly forbidden by case law from making its own medical 
judgments.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Instead, it must rely on the medical findings contained in 
the record, and if these are inadequate, a remand is 
required.  

Furthermore, the prior Board remand requested the claims 
folder, to include all relevant medical evidence, be reviewed 
in conjunction with the veterans medical evaluation.  The 
examination report neither confirms nor denies that this was 
accomplished.  While the VA enjoys a presumption of 
administrative regularity associated with its functioning, 
the Board would appreciate a clear and specific statement 
from the examiner that the claims folder was indeed reviewed.  
See Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In light of the above, this case is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
medical examination to evaluate his 
service connected neurological impairment 
of the left arm and hand.  A notification 
of examination letter, a copy of which 
must be associated with the claims 
folder, should be sent to the veteran 
advising him of the consequences of a 
failure to appear for examination.  The 
claims folder should be made available to 
the examiner for review in association 
with the examination.  All necessary 
tests as determined by the examiner 
should be accomplished.  The examiner 
should evaluate the veterans 
neurological impairment of the left arm 
and hand, and differentiate that degree 
of impairment resulting from the 
veterans non-service connected diabetes 
mellitus, with associated peripheral 
neuropathy, and that resulting from his 
service connected injury to the left arm.  
If distinguishing the impairment in such 
a way is not possible, the examiner 
should so state for the record.  In 
reporting the veterans neurological 
impairment of the left arm and hand, only 
those manifestations resulting from his 
service connected disability may be 
considered in rating the veteran.  All 
aspects of the rating schedule must be 
addressed.  Specifically, the examiner 
should determine:

Is there complete paralysis of the left 
hand and arm?  
If not, is there incomplete paralysis of 
the same?  
Is this paralysis severe, moderate, or 
mild?  

The medical basis and findings for all 
opinions expressed should be indicated.  
 
3.  After completion of all requested 
development, the RO should review the 
veterans claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
